MEMORANDUM OPINION


No. 04-08-00470-CV

IN RE Albert RODRIGUEZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	On July 3, 2008, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 

							PER CURIAM
1.  This proceeding arises out of Cause No. 07-2171-CV, styled In the Interest of O.A.R., pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight Peschel presiding.